                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 1/27/2020
 ------------------------------------------------------------- X
 PEGGY ZOULAS,                                                 :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :
                              -v-                              :        1:18-cv-02718-GHW
                                                               :
 DEPARTMENT OF EDUCATION, CITY                                 :              ORDER
 OF NEW YORK; CARMEN ASSELTA,                                  :
 PRINCIPAL PS 34; and MARIE LORE,                              :
 ASSISTANT PRINCIPAL PS 34,                                    :
                                                               :
                                            Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On January 25, 2020, the parties submitted a proposed stipulated protective order. Dkt No.

67. The Court declines to enter the proposed order. The parties are directed to review and comply

with the Court’s Individual Rules of Practice in Civil Cases, which contains a specific provision

related to applications for protective orders. Rule 4(D). Any application for a protective order must

comply with that section of the Court's rules or provide specific justification to deviate from that

rule. The Court does not anticipate that it will find sufficient justification for a deviation in the fact

that the parties failed to comply with the rule in the first instance, and, as a result, invested resources

in the development of the protective order proposed on January 25, 2020.

         The parties are also directed to review Rule 1(F) of the Court’s Individual Rules of Practice

in Civil Cases. That rule directs parties to file a joint letter immediately following the filing of any

proposed order or stipulation explaining “(1) the reason for the request that the Court enter the

proposed order or stipulation; (2) the position of each of the parties with respect to the proposed

order or stipulation; (3) the basis for the Court’s legal authority to enter the proposed order or

stipulation; and (4) any other information that the parties believe would provide context for the
Court’s evaluation of the request.” The Court will not approve a proposed order that does not

comply with this rule. Finally, the Court notes that this case has not been referred to Magistrate

Judge Cave.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff by first-class and

certified mail.

        SO ORDERED.

Dated: January 27, 2020
       New York, New York                                 __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
